Opinion issued July 26, 2012




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-12-00608-CV
                           ———————————
               IN RE GOLDING BARGE LINE, INC., Relator



           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator Golding Barge Line, Inc. filed a petition for writ of mandamus

challenging the trial court’s June 29, 2012 order vacating its earlier order that

compelled David Heep, the real party in interest, to submit to a medical
examination in the course of discovery in his workplace-injury lawsuit.* The trial

court has indicated that it will reconsider ordering Heep to submit to a medical

examination after he has recovered from surgery.

      Because the relator has not shown a clear abuse of discretion, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a); In re Prudential Ins.

Co. of America, 148 S.W.3d 124, 135 (Tex. 2004) (orig. proceeding).

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




*
      The underlying case is David S. Heep v. Golding Barge Line, Inc.; Cause Number
      2011-09342, in the 113th District Court of Harris County, Texas, Honorable John
      Donovan, presiding.

                                         2